ON RETURN TO REMAND
McMILLAN, Judge.
On December 11,1984, 461 So.2d 50 (Ala.Cr.App.1984), this court reversed and remanded this case to the trial court, with instructions that the circuit court conduct an evidentiary hearing on the appellant’s allegation of ineffective assistance of counsel which was made in his pro se petition for writ of error coram nobis. Presiding Judge Bowen dissented from the majority and issued an opinion.
After this case was remanded to the trial court, an evidentiary hearing on the merits of the appellant’s pro se petition for writ of error coram nobis was held. At the close of the hearing, the trial court entered an order denying the appellant’s claim for relief. The trial court then filed a return to remand with this court.
After a thorough review of the transcript of the evidentiary hearing, it is apparent to us that the appellant failed to prove that he was denied effective assistance of counsel under the guidelines set out in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). The order of the trial court dated February 22, 1985 which denied the relief requested in the appellant’s petition is in all respects proper. Therefore, our judgment of December 11, 1984, which reversed the earlier order entered by the trial court, is due to be set aside and a judgment entered affirming the denial of the appellant’s petition.
JUDGMENT OF DECEMBER 11, 1984, SET ASIDE; OPINION EXTENDED;
AFFIRMED.
All Judges concur.